DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.
Applicant’s election without traverse of Group I in the reply filed on 02/14/2022 is acknowledged.
Information Disclosure Statement
The number of references submitted in the IDS is too numerous to considered in detail, therefore a cursory review was performed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 13 and 15, recited language “MD coefficient of friction” represents a written description issue because it is unclear from the specification the meaning of “MD”.  Nowhere in applicant’s specification is a disclosure of the meaning for “MD”.  Applicant’s specification uses terms, such as “MD tensile”, “MD stretch”, and/or “MD coefficient of friction” however nowhere in the specification is a disclosure for the meaning of “MD”.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 13 and 15 are rejected for the reasons explained in the 112, first paragraph, above.  It is unclear the meaning of “MD” used in the claim as “MD coefficient of friction”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anklam (US 2017/0253422) in view of Hausmann (US 2017/0210103).
Claim 1 and 3
Anklam discloses a heat shrunk bundled product capable to be delivered from manufacturer to consumer, the bundled product comprising a plurality of paper product rolls each individually packaged by a first package material and arranged relative to one another so as to form a bundle, the bundle being packaged by a second package material, wherein a substantial portion of the inner surface of the second package material is in contact with the first package material of the plurality of paper product rolls and is nonstick relative to the first package material (see [0059]).  Anklam further discloses the first and second packaging materials formed from high density polyethylene and low density polyethylene (see [0136]) which are heat shrinkable plastics through the use of a heat tunnel (see [0008]).  Anklam does not disclose the second package including laser energy absorbing material.  However, Hausmann discloses a heat shrinkable multilayer film including plurality of layers which could include additives, such as dyes or pigments/laser energy absorbing material in an 
Claims 4 and 5
Anklam further discloses the first packaging material further comprises an antistatic additive, such as ethoxylated surfactants (see [0137]).
Claims 9 and 10
Anklam further discloses first packaging material further comprises an anti-block additive, such as calcium carbonate, sodium carbonate, or talc (see [0138]).
Claim 16
Anklam further discloses the second package material forms an outer wrapper, the outer wrapper comprising at least one end seal (see [0010]).
Claims 1 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heilman (US 2012/0205272) in view of Munck (3,424,306) and Hausmann (US 2017/0210103).
Claim 1
Heilman discloses a bundled product capable to be delivered from manufacturer to consumer, the bundled product comprising a plurality of paper product rolls (2) each individually packaged by a first package material (16) and arranged relative to one another so as to form a bundle, the bundle being packaged by a second package 
Claim 16

Claim 17
Heilman further discloses the at least one end seal comprises a middle portion (defined by middle of the seal 14) made up of two overlapping layers (defined by portion of the wrapper on top of the bundled product and attached to the portion of the wrapper on bottom of the bundled product) of the second package material and side portions made up of at least three overlapping layers (defined by overlapping layers at the sides folded in combination with the layers of material forming the end seal) of the second package material (see figures 1, 2b and 3).
Claim 18
Heilman further discloses the at least three overlapping layers of the second package material that form the side portions of the at least one end seal are fused to one another so that there are no openings between the at least three overlapping and fused layers.  Heilman discloses the bundled product has the end seal and gusset seals on the sides (see [0040]) which are attached together by heat seal (see [0038]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anklam (US 2017/0253422) and Hausmann (US 2017/0210103) as applied to claim 1 above.
Anklam as modified discloses the laser energy absorbing material is selected from a dye or pigment.  Anklam does not disclose the required grams force to separate the second package material from the first package material as tested in accordance with an ASTM D882-10 peel test method, wherein the separation is achieved without tearing of the first and second package materials.  However, according to Applicant’s Detailed .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heilman (US 2012/0205272), Munck (3,424,306) and Hausmann (US 2017/0210103) as applied to claim 1 above, and further in view of Turner (US 2013/0067861).
Heilman further discloses the first packaging material could be a polymer film (see [0046]).  Heilman fails to disclose the first packaging material comprises a resin that includes high density polyethylene and low density polyethylene.  However, Turner discloses both, high-density and low-density polyethylene are useful polymeric plastic materials for packaging (see [0071]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polymer film of the first packaging material formed from high-density and low-density polyethylene as . 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anklam (US 2017/0253422) and Hausmann (US 2017/0210103) as applied to claim 5 or 9 above, and further in view of Medoff (US 2007/0045456).
Claims 6 and 7
Anklam does not explicitly disclose the required antistatic aadditives.  However, Medoff discloses lubricants or antistatic agents, such as ethoxylated fatty acid amine, carbon black, and metal fillers are known in the art (see [0095]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have ethoxylated fatty acid amine, carbon black, and metal fillers as the type of antistatic agent in the first packaging material because those are known types of lubricant or antistatic agent in the art. 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anklam (US 2017/0253422) and Hausmann (US 2017/0210103) as applied to claim 4 or 9 above, and further in view of Hughes (3,933,244).
Claims 8 and 11
Anklam does not disclose the amount of antistatic or anti-block additive.  However, Hughes discloses antistatic additives/slip agents in small amounts or anti-block additives in higher amounts incorporated into polyethylene films, i.e. between 0.1 to 0.5 by weight, as slip agents reduce the coefficient of friction in the films (see column 4 lines 10-31).  The percentage by weight disclosed by Hughes includes the required amount.  It would have been obvious to one of ordinary skill in the art before the effective filing .  
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anklam (US 2017/0253422) and Hausmann (US 2017/0210103); or Heilman (US 2012/0205272), Munck (3,424,306) and Hausmann (US 2017/0210103) as applied to claim 1 above, and further in view of Enzinger (US 2009/0208717).
Claim 12
None Anklam nor Heilman and Munck discloses the first packaging material comprising an inside surface treated with corona plasma.  However, Enzinger discloses corona plasma is a known treatment to increase adhesion to printing inks, adhesives, or metal layers to shrink films (see [0034] and [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging materials of Anklam or Heilman and Munck including corona plasma treatment as taught by Enzinger to promote adhesion of printing inks into the packaging materials of the bundled product.
Claim 14
Anklam discloses polyethylene for the second packaging material (see [0136]).  Regarding the language of coextruded, In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Heilman (US 2012/0205272) in view of Munck (3,424,306) and Yannuzzi, Jr. (5,814,382).
Heilman discloses a bundled product capable to be delivered from manufacturer to consumer, the bundled product comprising a plurality of paper product rolls (2) each individually packaged by a first package material (16) and arranged relative to one another so as to form a bundle, the bundle being packaged by a wrapper (12) made of a second package material, wherein folded gusset portions (4) of the second package material are formed by heat seal and a substantial portion of the inner surface of the second package material is in contact with the first package material of the paper product rolls and is nonstick to the first package material (see [0038], [0040], [0042] and figure 1).  Heilman discloses the second package material is an overwrap of film or a polymer film.  Regarding the limitation of the bundled product being heat shrunk, Munck discloses packages are known to be formed from thermoplastic wrappers of heat shrinkable material to form tight packages (see abstract and column 1 lines 24-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736